Citation Nr: 0639479	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-34 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.  

2.  Entitlement to service connection for a claimed hearing 
loss in the left ear.  

3.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to service-connected diabetes 
mellitus.  




ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from July 1970 to 
July 1973; he was awarded the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Board notes that, although the February 2003 rating 
decision and the July 2003 Statement of the Case include the 
issue of entitlement to service connection for hepatitis C, 
the issue is actually whether new and material evidence has 
been received to reopen a claim for service connection for 
hepatitis C because this issue was originally denied in an 
unappealed rating decision dated in May 1974 and confirmed in 
an unappealed rating decision in July 2000.  There is no 
notation in the file that the claim was reopened.  

Although the veteran noted in his October 2003 Substantive 
Appeal that he desired to appear at a personal hearing before 
a Veterans Law Judge, a July 2005 VA Report of Contact 
reveals that the veteran's attorney at the time said that he 
no longer wanted a personal hearing.  

A September 2006 rating decision denied claims of entitlement 
to a total compensation rating based on individual 
unemployability, compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis C, and increased 
evaluations for the service-connected disabilities; and the 
veteran was notified of these actions later in September 
2006.  No subsequent correspondence has been received from 
the veteran on these issues.  

The veteran's attorney withdrew from representation of the 
veteran in a letter dated in April 2006.  In a September 2006 
VA letter, the veteran was told that he could contact VA for 
a listing of recognized veterans' service organizations 
and/or representatives.  Because the veteran did not respond 
to this letter, the Board concludes that the veteran does not 
desire representation.  

Additional VA medical records that refer to the veteran's 
hearing acuity have been added to the claims files since the 
July 2003 Statement of the Case without a waiver of RO 
review.  

However, these records continue to show that the veteran has 
a hearing loss in his left ear that is within the VA 
definition of disability for compensation purpose and are, 
therefore, cumulative of evidence already on file will be 
addressed in this document.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
hepatitis C and entitlement to service connection for 
cirrhosis of the liver, to include as secondary to service-
connected diabetes mellitus, are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The veteran currently is not shown to a hearing loss 
disability in the left ear for the purpose of receiving VA 
compensation.  



CONCLUSION OF LAW

Lacking merit under the law, the veteran's claim of service 
connection for a hearing loss in the left ear is denied.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied as to the matter 
discussed hereinbelow.  

In April 2001, the RO sent the veteran a letter, with a copy 
to his representative at the time, in which he was informed 
of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Additionally, the veteran was informed by VA letter in 
October 2006 of the applicable regulations on disability 
ratings and effective dates if a claim for service connection 
was granted, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Moreover, since the veteran's claim for service connection 
for hearing loss in the left ear is being denied, no 
disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  Id.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issue decided herein, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to the issue decided herein.  The Board concludes 
that all available evidence that is pertinent to the 
claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  In fact, it was noted in a May 2006 
statement from the veteran that he did not have any 
additional evidence to submit.  The veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  


Analysis

The veteran contends that he has hearing loss in the left ear 
secondary to service exposure to acoustic trauma.  

The veteran's service medical records reveal that, although 
there was a 45 decibel loss at 4000 hertz in the left ear on 
entrance audiological evaluation in July 1970, there were no 
complaints of hearing loss during service.  The veteran's 
hearing was within normal limits on discharge audiological 
examination in June 1973, with no pure tone thresholds above 
20 decibels in the left ear.  

Additionally, there is no post-service audiological evidence 
of hearing disability for VA compensation purposes in the 
left ear on file, including on audiograms in May 1997, 
December 2002 and January 2006.  

On review of the record, the Board finds no competent 
evidence to establish the presence of current hearing 
disability in the left ear for VA compensation purposes as 
defined by 38. C.F.R. § 3.385.  

Consequently, the Board finds that, because of the applicable 
regulatory guidelines, the claim of service connection for a 
left ear hearing loss must be denied by operation of law.  

With respect to the veteran's contentions, the Board notes 
that a layman, such as the veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether there is a medical relationship between a claimed 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  



ORDER

The claim of service connection for a hearing loss in the 
left ear must be denied.  



REMAND

A review of the claims files reveals that VA treatment 
records dated from August 2003 through November 2005, and 
relevant to the issues of whether new and material evidence 
has been received to reopen the claim pf service connection 
for hepatitis C and service connection for cirrhosis of the 
liver, have been added to the file since the July 2003 
Statement of the Case without a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2006).  

Based on the above, the remaining matters are REMANDED  to 
the RO for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and to ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
hepatitis C and/or cirrhosis of the liver 
since November 2005.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform him of this and 
request him to provide copies of the 
outstanding medical records.  

2.  After the above have been completed, the 
RO must adjudicate the veteran's claim of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for hepatitis C and must 
readjudicate the claim of service connection 
for cirrhosis of the liver, to include as 
secondary to service-connected diabetes 
mellitus, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action in 
July 2003.  If any benefit sought on appeal 
remains denied, the veteran must be provided 
a Supplemental Statement of the Case on any 
issue still on appeal.  The veteran must then 
be given an appropriate opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


